JONES, JUDGE:
This claim was submitted upon the notice of claim of Monon*38gahela Power Company and the answer of the respondent, Department of Highways, supported by the statement of one of the respondent’s employees. On August 31, 1971, the employee negligently backed one of the respondent’s trucks into a pole belonging to the claimant, located on State Route No. 5 near Cherry, West Virginia, damaging a cross arm and causing a phase wire to fall.
Damages in the amount of $26.63 are found by the Court to be fair and reasonable, and an award is made to the claimant, Monongahela Power Company, in that amount.
Award: $26.63.